Citation Nr: 1214963	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-34 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A hearing was held on March 29, 2011, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before the undersigned Acting Veterans Law Judge, sitting in Washington, DC, who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board observes that the issues on appeal were originally characterized as whether new and material evidence had been presented to reopen a claim of entitlement to service connection for bilateral hearing loss and whether new and material evidence had been presented to reopen a claim of entitlement to service connection for tinnitus.  In reviewing the procedural history, the Veteran submitted his original claim for service connection in June 2008.  The RO issued a rating decision in September 2008, denying the Veteran's claims for service connection for bilateral hearing loss and service connection for tinnitus.  However, the record shows that the rating decision was undeliverable.  In an October 2008 statement, the Veteran advised the RO that his address had changed.  In a separate October 2008 statement, the Veteran's representative requested service connection for bilateral hearing loss and tinnitus.  The RO issued a rating decision in February 2009 wherein the RO reopened the Veteran's claims on the basis of new and material evidence and denied the claims on the merits.  However, the Board finds that due to the undeliverable rating decision and the readjudication of the claims within one year of the original rating decision, new and material evidence is not required to reopen the Veteran's claims and, therefore, the issues are framed as such on the title page.  See e.g., 38 C.F.R. § 3.156(b).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To request VA treatment records.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.        § 3.159 (2011).  

During the March 2011 video hearing, the acting Veterans Law Judge asked the Veteran if he sought treatment for his tinnitus and hearing loss.  He stated that he had been using the VA ever since he got out of the Army and would tell them about his difficulties hearing every time he went to the facility.  The record contains VA treatment records from 2000 to 2008, but there are no records dated prior to 2000 and it does not appear that such identified records were requested.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should make efforts to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records from the Muskogee, Oklahoma VAMC from 1982 to 2000 and from 2008 through the present and request all VA treatment records from the Oklahoma City, Oklahoma VAMC and associate the records with the claims file.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


